Citation Nr: 1718440	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  08-32 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a stress fracture of the right tibia on or after September 18, 2008.

2.  Entitlement to a rating in excess of 10 percent for residuals of a stress fracture of the left tibia on or after September 18, 2008.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 2003 to September 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2014, the Board denied the Veteran's increased rating claims for residuals of left and right tibial stress fractures, and the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In a November 2014 Joint Motion for Remand (Joint Motion), the parties agreed that the Board failed to adequately discuss evidence of functional loss in accordance with 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  The parties moved the Court to vacate the Board's February 2014 decision, and in a November 2014 order, the Court granted the Joint Motion and remanded the claim for action consistent with the terms of the Joint Motion.  

In April 2015 and May 2016, the Board remanded the Veteran's claims for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to the adjudication of the Veteran's claims.

Subsequent to Veteran's most recent VA examination, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include "range of motion testing 'for pain on both active and passive motion [and] weight-bearing and nonweight-bearing and if possible, with range of the opposite undamaged joint.'"  Correia v. McDonald, 28 Vet. App. 158, 170 (2016) (quoting 38 C.F.R. § 4.59).  
In this case, the VA examination reports of record indicate that the Veteran experienced pain with weight-bearing; however, the examinations did not include range of motion testing with weight-bearing, nor did the examiners explain why such testing could not be performed, as required by Correia.  In light of the requirements imposed by the Correia decision, the Board finds that a remand is necessary in order to conduct another VA examination, which includes range of motion testing of both knees and ankles for pain with weight-bearing, if possible.  See id. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of any medical care providers who have treated his residuals of left and right tibial stress fractures since June 2016.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA examination of the knees and ankles to determine the current severity of his service-connected residuals of left and right tibial stress fractures.  The electronic claims file must be reviewed by the examiner.  All indicated testing must be conducted, and all pertinent symptomatology must be reported in detail.  

The examiner should report all range of motion measurements in degrees for both knees and ankles.  To the extent possible, range of motion for both knees and ankles should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should also consider whether there is likely to be additional range of motion loss as a result of pain, weakness, fatigability, or incoordination, or during flare-ups.  If so, the examiner is asked to describe the additional loss in terms of degrees, if possible.  If the examiner is unable to conduct any of the required testing or provide any of the requested opinions, he or she should clearly explain why.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims for increased ratings for residuals of left and right tibial stress fractures should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014). 

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




